MURDOCK, Justice (dissenting).
I respectfully dissent. I fully agree with what I consider to be the well reasoned opinion of the Court of Criminal Appeals, and I incorporate that reasoning herein by this reference. Without implying any lesser agreement with other aspects of that court's opinion, I note my agreement with that court's understanding of a "de novo" trial and what it means to "wipe the slate clean" for purposes of such a trial. Moreover, I believe that the Court of Criminal Appeals correctly analyzes the concept of "unfair prejudice" and that this Court today embraces a new and, I believe, incorrect understanding of that concept that has inappropriate ramifications for both this case and future cases.